Citation Nr: 0603921	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  99-13 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from March 1990 to July 
1990 and from September 1990 to July 1991.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating action 
of the Regional Office (RO) of the Department of Veterans 
Affairs (VA), in Houston, Texas which determined that new and 
material evidence had not been received to reopen a 
previously denied claim for service connection for a left 
knee disorder.

In a December 2000 decision, the Board reopened the veteran's 
claim and remanded the matter to the RO for further 
development.  The Board later conducted its own development 
of evidence in December 2002.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV) invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  The Federal Circuit Court 
further stated that the Board was not allowed to consider 
additional evidence without remanding the case to the RO for 
initial consideration and/or without obtaining a waiver of 
agency of original jurisdiction (AOJ), that is, RO, 
consideration from the appellant.  

In October 2003, in accordance with the holding in DAV, this 
appeal was again remanded to the RO for additional 
development.  The case has been returned to the Board for 
further appellate consideration.




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The competent medical evidence reflects that the 
veteran's left knee complaints in service were acute and 
transitory and that her current left knee disorder is more 
likely unrelated to those problems shown in service.  


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005), 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to service connection for a left knee disorder was received 
in July 1997.  After adjudicating the veteran's claim in 
December 1998, the RO provided initial notice of the 
provisions of the VCAA in a December 2002 letter.  In this 
letter, the veteran was told of the requirements to establish 
service connection, of the reasons for the denial of her 
claim, of her and VA's respective duties, and she was asked 
to provide information in her possession relevant to the 
claim.  She was sent additional VCAA letters by the appeals 
management center in February 2004 and April 2005.  The duty 
to assist letters and the supplemental statement of the case 
issued in August 2005 specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  She was advised that it was 
her responsibility to either send medical treatment records 
from her private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for her.  The veteran was also asked to advise VA if 
there were any other information or evidence she considered 
relevant to this claim so that VA could help by getting that 
evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA medical records were 
obtained and associated with the claims folder.  The Board 
reopened the previously denied claim and remanded this matter 
in December 2000 and October 2003 to obtain additional 
evidence.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports, and the RO attempted 
to schedule another examination for clarification of this 
matter in June 2005 and advised the veteran of the 
consequences of failure to appear.  The veteran did not 
appear to this examination and evidence which may have been 
beneficial to her case could not be obtained.  The duty to 
assist is not a one-way street. Wood v. Derwinski, 1 Vet. 
App. 190 (1991).
	
Given the foregoing, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2005).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis is manifest 
to a compensable degree within a year thereafter, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service.  38 U.S.C.A. §§ 1101, 1112, 1113 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002). A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Review of the service medical records shows the veteran's 
February 1990 entrance examination was negative for knee 
complaints or findings.  In March 1990 she was first seen in 
acute medical care for complaints of ankle and knee pain, 
with no trauma the past 72 hours, no temperature above 100, 
no swelling or redness, normal range of motion, normal weight 
bearing, for less than 3 weeks.  In mid April 1990 she was 
seen for her second visit for knee pain with no trauma, no 
temperature, little swelling, no redness and normal weight 
bearing, with symptoms lasting more than 3 weeks.  The same 
day she was referred to physical therapy (PT) for complaints 
of bilateral knee pain without trauma, which did not exist 
prior to service.  She had pain with running, marching and 
squatting.  She also reported occasional swelling, but denied 
locking.  She was tender in the bilateral "MTF" and had 
positive percussion over the max tibia bilaterally.  The 
assessment was probable stress "rexn" bilateral "MTF."  
She was placed on one week profile.  Towards the end of April 
1990 she returned with complaints of bilateral medial knee 
pain despite profile.  The examination was unchanged from the 
previous one.  She was still tender in the bilateral flares, 
medially.  The assessment again was rule out stress "rexn" 
bilateral "MTF."  Plans were made for her to be on crutches 
and on profile for one week and to consider X ray.  Her 
redeployment examination of March 1991 showed normal 
examination of the lower extremities.  She denied illness or 
injury since deployment to the Middle East.  The accompanying 
report of medical history reflects that she denied having a 
trick or locked knee, bone, joint or other deformity, 
lameness, bursitis or arthritis.  

Postservice medical evidence shows the veteran was seen at 
the VA in January 1992 for complaints of recurrent left knee 
pain since basic training, worse with exercise.  No visible 
lesions were present.  There was no point tenderness and no 
lesion.  X rays were ordered and the January 1992 report 
showed well preserved joint space.  Patellofemoral space 
appeared normal, and no other soft tissue or bony abnormality 
was seen.  Follow up in February 1992 noted the X ray of the 
left knee to be normal and she had a positive response to 
Motrin.  An addendum stated that she was wearing an ace 
bandage times two years from basic training, and complained 
of popping, swelling, and buckling of the knee 
intermittently.  Likewise an April 1992 record noted a 
history of right knee pain starting during basic training in 
April 1990.  She denied any history of trauma to the knee, 
but described buckling and popping of the left knee and 
swelling with exercise.  Physical examination revealed the 
left knee patella to be more mobile than the right and 
tenderness on the medial side of the patella.  The assessment 
was anterior knee pain versus pes bursitis.  

A June 1992 VA examination reflects that the veteran gave a 
history of left knee pain in basic training, but had no 
definite history of injury.  Medical attention was received 
and she obtained conservative treatment.  She was told she 
had "stress" on the knee.  She was able to finish her basic 
training and subsequent military obligation.  She had 
recently been seen by the VA orthopedic clinic.  Within the 
past month or two she had a steroid injection into the knee 
and had done very well since.  She was presently 
asymptomatic.  Physical examination revealed her to walk with 
a "remarkable" gait pattern.  She had 0-145 range of motion 
without redness, heat, swelling, tenderness of signs of 
instability.  She performed a good heel-toe walk and could do 
a full squat and arise again.  The impression was left knee 
pain by history, uncertain etiology, presently asymptomatic.  
Examination was unremarkable.  The most recent X-ray report 
from January 2002, with its findings described in the earlier 
VA records, was obtained.  There is no indication in this 
examination that the claims file was made available for 
review. 

VA records from September to December 1992 reflect continued 
follow up for left knee pain.  The September 1992 record 
suggested that the pain was felt to be pes bursitis, and she 
was injected.  In December 1992, X rays were conducted and a 
previous X-ray study was available for comparison.  No 
abnormalities were demonstrated.  In January 1993 she was 
still followed up for a history of left medial knee pain 
times 2 or 3 years with good relief from steroid injection.  
She recently increased walking and activity with worsening 
pain.  The only positive finding was tenderness over the 
medial anterior proximal tibia and the impression was pes 
bursitis.  She was seen again in June 1993 for left knee 
complaints, with negative findings for effusion, joint line 
tenderness (JLT), Lachman or Drawer.  Thereafter, there are 
no records of treatment until 1998.

VA treatment records from 1998 reflect that the veteran 
underwent a Persian Gulf Registry examination where among 
other things, she complained of left knee pain since she 
injured it in February 1990.  She had pain medially.  X-ray 
study was normal.  Examination revealed pain on range of 
motion of the left knee medially with no other significant 
findings.  The assessment was left knee pain.  She was 
referred to orthopedic consult in April 1998 for complaints 
of left knee pain.  X-rays of the left knee from April 1998 
showed no significant abnormality.  A May 1998 magnetic 
resonance imaging (MRI) yielded an impression of moderate to 
severe diffuse chondromalacia patella.  There was no evidence 
of meniscal or ligament injury.  There was old posttraumatic 
change at the lateral posterior tibial plateau and adjacent 
femur.  In June 1998, she was seen by orthopedics for 
complaints of pain in the medial lower left leg times 8 
years, which she said was related to her left knee problems.  
Findings revealed symptoms relatable to the lumbar spine 
including decreased sensation of the L3 dermatome of the left 
medial leg and the assessment was low back pain, most likely 
muscle sprain, with no diagnosis of knee problems.  Another 
June 1998 treatment record diagnosed chondromalacia patellae, 
noting MRI findings of the same condition.  

VA records from 1999 include a March 1999 surgical consult 
note in which the veteran presented with left knee pain 
complaints for the past 10 years after a fall in basic 
training.  She had treatment and injections, but the pain 
returned.  On examination, she had medial joint line 
tenderness.  Otherwise the examination was normal, and the 
MRI was normal, except for some chondromalacia patella.  
Physical therapy (PT) was suggested for quad strengthening 
and if this failed, arthroscopic surgery was to be 
considered.  An April 1999 record noted findings of decreased 
range of motion of the left knee and diagnosed chondromalacia 
patellae.  A May 1999 orthopedic surgery consult note 
indicated identical findings to those shown in the March 1999 
surgical consult.  She was given a form for PT for quad 
strengthening.  

VA treatment records from 2001 include a May 2001 PT record 
for onset of left leg pain for one day, with a 10 year 
history of left lower extremity involvement, status post 
stress fracture of the left knee.  She had pain over the mid 
tibial plateau, medial joint line (MJL ) and down the medial 
anterior compartment of the left leg.  "Tingle test" was 
positive.  X-ray study dictated with significant findings.  
Range of motion was 0 to 110 degrees.  She was considered a 
fair candidate for PT exercises, with a possible continued 
stress fracture or involvement of the medial tibial plateau.  
X-ray study of the left knee from May 2001 reflected no 
abnormalities demonstrated.

The report of a June 2002 VA examination included a claims 
file review, including the service medical records.  The 
veteran related a history of having gone up a hill during 
basic training, when she stopped on a rock.  She tripped and 
landed forward on her left knee.  She stated that she sought 
medical attention and was treated with medications.  She 
indicated that she had been followed up intermittently for 
episodes of knee pain since that time.  At present, she 
complained of pain along the medial aspect of the thigh down 
into her lower leg.  She stated that she had not been 
evaluated in about two years.  A May 1998 MRI was noted to 
have shown moderate to severe diffuse chondromalacia of the 
patellofemoral articulation.  Review of her records showed a 
treatment gap between 1992 and 1996.  She intermittently 
sought follow up for her left knee otherwise since her 
discharge until the last two years.  Currently she denied any 
locking, catching or giving way.  She also denied any pain 
around the patellofemoral articulation.  

Physical examination revealed the veteran to walk with a non 
antalgic gait.  There was no evidence of swelling.  She 
complained of exquisite tenderness to even light touch along 
the medial aspect of the distal thigh, medial knee and medial 
aspect of the lower leg.  This was almost a "sympathetic" 
mediated pain behavior. She had no focal findings around the 
knee at this time.  She demonstrated full range of motion.  
She had no effusion, no instability and no significant 
crepitation or pain to palpation around the patellofemoral 
articulation.  However, any assessment of the medial aspect 
of her knee was impossible because of her complaints of 
severe discomfort. The examiner noted that the veteran had a 
cerebral thrombus and was apparently left with some left 
hemiparesis, although she denied any sensory abnormalities.  
X rays of the knees were within normal limits.  The 
impression was history of patellofemoral contusion with MRI 
evidence of moderate to severe chondromalacia patellae.  The 
examiner commented that with respect to questions posed in 
the BVA remand, that he would submit that the veteran's 
current symptomatic complaints were not reflective of an 
ongoing patellofemoral syndrome.  Her current symptoms were 
much more consistent with a sympathetically mediated pain 
response or a saphenous neuritis.  She did not complain of 
patellofemoral symptoms at this time.  Her examination was 
not consistent with isolated knee joint pathology.  However, 
the examiner noted that advanced chondromalacia of the 
patellofemoral articulation noted on the MRI of 1998 could be 
consistent with the injury described by the veteran.  
However, the examiner also added that an abnormal 
radiographic study does not in and of itself constitute a 
diagnosis of an ongoing chronic medical disorder, 
particularly if the symptoms normally associated with that 
musculoskeletal disorder were absent at the time of clinical 
evaluation.  

X ray verified in June 2002, but included in records from 
December 2002 showed an impression of unremarkable bony 
structures with no evidence of recent fracture or dislocation 
seen in the left knee.  An MRI among these December 2002 
records showed the same findings as those in the May 1998 
MRI.  The assessment continued to be chondromalacia patella 
of the left knee in December 2002.  

In February 2005 X rays were taken for a long history of left 
knee pain after running, rule out stress fracture, proximal 
portion of the tibia.  The findings were that the osseous 
structures and surrounding soft tissues were unremarkable.  
No acute or healing fracture was identified.  No bone erosion 
or cortico periosteal changes were seen. The ankle mortise 
was well maintained.  A bone scan was noted to be more 
sensitive to stress related bone changes and may be obtained 
as deemed pertinent.  

In June 2005, the RO determined that another examination was 
necessary to properly adjudicate this claim.  The RO sent the 
veteran a letter in June 2005 advising her that it was 
scheduling another examination and advised her that the law, 
specifically 38 C.F.R. § 3.655 mandated that when a veteran 
failed to appear for a VA examination without good cause, the 
claim would be rated on the evidence of record.  The letter 
also advised her as to what examples of good cause included.  

In July 2005, the veteran failed to appear for a VA 
examination scheduled during this month.  She did not give 
any reason for her failure to appear, nor did she request a 
rescheduling of this examination. 

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for a left knee disorder.  

Although the veteran was seen for left knee complaints in 
service between March and April 1990, these complaints 
appeared to be acute and transitory and by the time of the 
March 1991 redeployment examination, no knee problems were 
shown or complained of.  The next instance of knee problems 
was not shown until January 1992, after she had been 
discharged from the service, but X-rays from this time were 
normal.  Although she was assessed with anterior knee pain 
versus pes bursitis in February 1992, there was no opinion 
regarding etiology.  The June 1992 VA examination which did 
not appear to involve a claims file review and the examiner 
did not provide an etiology of the veteran's diagnosis of 
left knee pain by history, uncertain etiology, presently 
asymptomatic.

Subsequent treatment records further provided no clear answer 
as to the etiology of the veteran's postservice knee 
complaints, although the diagnosis for the knee complaints 
was shown by MRI in May 1998 to be chondromalacia patella.  A 
June 2002 VA examination was conducted to clarify this matter 
and included a review of the claims file.  This examination 
concluded that the veteran's current left knee symptoms were 
not reflective of an ongoing patellofemoral syndrome, but 
noted that the current symptoms were much more consistent 
with a sympathetically mediated pain response or a saphenous 
neuritis.  The examiner noted that the MRI findings of 
chondromalacia could be consistent with the inservice injury 
described by the veteran, but also pointed out that abnormal 
radiographic studies did not in and of itself constitute a 
diagnosis of a chronic medical disorder, especially if the 
symptoms normally associated with that disorder were absent.  
Thus this examination did not provide an opinion linking the 
veteran's current left knee complaints to those she 
experienced in service, but appeared to suggest that her 
current knee complaints were related to other possible causes 
than to any problems shown in service.

Because the findings from the June 2002 VA examination were 
somewhat equivocal, the RO scheduled another examination for 
July 2005 and sent the veteran a letter advising her not only 
of the examination, but of the consequences of her failure to 
appear.  Such notice was sent to the veteran's current 
address.  Nevertheless, she failed to appear, and the Board 
is forced to rely upon the current evidence of record, which 
suggests that the veteran's current left knee disorder is 
less likely than not related to service.  See Wood, supra.  

Regarding the question as to whether the veteran's left knee 
disorder could be service connected on a presumptive basis 
for arthritis, there is no evidence showing arthritis of the 
left knee at any time, much less, within one year of her 
discharge from service.  X-rays have repeatedly been normal.  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for a left knee 
disorder is not warranted, and there is no doubt to be 
resolved, as the bulk of the evidence is unfavorable in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a left knee disorder is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


